UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee re ee ee a eg ee eee ere vs dB be dere ee x
CURATED WORKS INC., )
Plaintiff,
ORDER
-V.-
19 Civ. 11509 (LAK) (GWG)
DEAL.COM, INC.,
Defendant. :
-- ween nnn ee nea neem eee x

GABRIEL W, GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

In light of the fact that the pending motion to dismiss relates to only one of four claims,
that the Court cannot predict when a decision on the motion will issue, and that any
counterclaims asserted by the defendant might affect the scope of discovery, the Court believes
that it should exercise its power under Fed. R. Civ. P. 12(a)(4) to require the defendant to file a
responsive pleading (including any counterclaims) within 21 days. See Fed. R. Civ. P. 12(a)(4)
(extending the deadline for a party to file a responsive pleading until after the disposition of a
Rule 12(b) motion “[uJnless the court sets a different time”).

If defendant does not object to the Court issuing such an order, it may so state in a letter
filed on ECF by March 16, 2020. Otherwise, it should state its reasons for objecting by the same
date, Plaintiff may file a letter response on or before March 23, 2020.

SO ORDERED.

Dated: March 6, 2020
New York, New York Ch

GABRIEL W. OR STEIN
nited States tate Judge

 
